Case 2:19-cv-00656-R-MRW Document 28 Filed 07/03/19 Page 1 of 4 Page ID #:74




  1     CENTER FOR DISABILITY ACCESS
        Raymond G. Ballister, Jr., SBN 111282
  2     Mark Potter, Esq., SBN 166317
        Phyl Grace, Esq., SBN 171771
  3     Dennis Price, SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     phylg@potterhandy.com
  7     Attorneys for Plaintiff
  8     GERARD V. KASSABIAN, ESQ. (SBN 222703)
  9     LAW OFFICES OF GERARD V.
        KASSABIAN
 10     9440 S. SANTA MONICA BLVD., SUITE 708
        BEVERLY HILLS, CALIFORNIA 90210
 11     TELEPHONE: (310) 278-8001
        FACSIMILE: (310) 278-0808
 12     GERARD@KASSABIANLAW.COM

 13     ATTORNEYS FOR DEFENDANT
 14
 15
                              UNITED STATES DISTRICT COURT
 16                          CENTRAL DISTRICT OF CALIFORNIA
 17
 18     Martin Vogel,                           Case No. 2:19-CV-00656-R-MRW
 19             Plaintiff,                      Joint Status Report Re
                                                Settlement
 20       v.
 21     Kafco Partnership, a California
        Limited Partnership; and Does 1-
 22     10,                                     Honorable Manuel Real
 23             Defendants.
 24
 25
 26         Plaintiff MARTIN VOGEL ("Plaintiff") and Defendant KAFCO

 27   PARTNERSHIP ("Defendant") (collectively, "the Parties"), through their

 28   attorneys of record, hereby submit the following Joint Report:




                                            2

      Status of Settlement                                2:19-CV-00656-R-MRW
Case 2:19-cv-00656-R-MRW Document 28 Filed 07/03/19 Page 2 of 4 Page ID #:75




  1         Plaintiff BRIAN WHITAKER (“Plaintiff”) and Defendant 611
  2   WILSHIRE PROPERTIES (“Defendant”) (collectively “the Parties) through
  3   their respective attorneys of record submit the Joint Status Report re
  4
      Settlement as follows:
  5
            1. Status of the case:     Plaintiff and Defendant have exchanged
  6
               demands and offers. However, Mr. Kassabian assigned his paralegal
  7
               to meet and confer regarding settlement. No meet and confer has
  8
               been conducted between counsel for the Parties.
  9
            2. Attempts at Settlement: Plaintiff provided a demand to Defendant
 10
 11
               in April, 2019, however, no other communications regarding

 12            settlement occurred until July 1st. The case remains unresolved

 13            because Defense counsel, whose client is a family member of
 14            defense counsel, values the case substantially less than the statutory
 15            recovery allowed by law to Plaintiff.
 16         3. The Parties do not believe mediation will be fruitful given the
 17            settlement discussions that have occurred to date.
 18
 19   Dated: July 1, 2019             CENTER FOR DISABILITY ACCESS

 20
                                      By:   /s/ Phyl Grace_________________
 21
                                            Phyl Grace, Esq.
 22                                         Attorneys for Plaintiff
 23
 24   Dated: July 1, 2019             LAW OFFICES OF GERARD V.
                                      KASSABIAN
 25
 26                                   By:   /s/Gerard V. Kassabian___________
 27                                         Gerard V. Kassabian
 28                                         Attorney for Defendant



                                            2

      Status of Settlement                                2:19-CV-00656-R-MRW
Case 2:19-cv-00656-R-MRW Document 28 Filed 07/03/19 Page 3 of 4 Page ID #:76




  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                        2

      Status of Settlement                          2:19-CV-00656-R-MRW
Case 2:19-cv-00656-R-MRW Document 28 Filed 07/03/19 Page 4 of 4 Page ID #:77




  1                      SIGNATURE CERTIFICATION
  2
  3
      I hereby certify that the content of this document is acceptable to Gerard V.
  4
      Kassabian, counsel for Kafco Partnership, and that I have obtained Mr.
  5
      Kassabian’s authorization to affix his electronic signature to this document.
  6
  7   Dated: July 1, 2019             CENTER FOR DISABILITY ACCESS
  8
                                             By:
  9                                                Phyl Grace
 10                                                Attorney for Plaintiff
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                            2

      Status of Settlement                                2:19-CV-00656-R-MRW
